                 Case 1:20-cv-00799-GSA Document 9 Filed 06/29/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10

11   GIGI FAIRCHILD-LITTLEFIELD,                   1:20-cv-00799-GSA-PC
12                 Plaintiff,                      ORDER DENYING MOTION FOR CLERK TO
                                                   MAIL NEW CASE DOCUMENTS TO
13         vs.                                     PLAINTIFF BY U.S. MAIL, WITHOUT
                                                   PREJUDICE
14   R. AMEZCUA, et al.,                           (ECF No. 3.)
15                Defendants.
16

17

18

19

20          Gigi Fairchild-Littlefield (“Plaintiff”) is a state prisoner proceeding pro se and in forma
21   pauperis with this civil rights action pursuant to 42 U.S.C. § 1983. On June 9, 2020, Plaintiff
22   filed the Complaint commencing this action. (ECF No. 1.) On June 10, 2020, the court
23   electronically served new case documents to the Central California Women’s Facility (CCWF),
24   where Plaintiff is incarcerated, for delivery to Plaintiff. (ECF No. 3.)
25          On June 18, 2020, Plaintiff filed a motion for the Clerk to send her the new case
26   documents for her case by U. S. Mail. (ECF No. 8.) Plaintiff claims that the documents were
27   not delivered to her at CCWF as of June 15, 2020, despite her request to prison staff on form 22.
28   (ECF No. 3 at 2.)

                                                      1
               Case 1:20-cv-00799-GSA Document 9 Filed 06/29/20 Page 2 of 2



 1          Plaintiff is advised to make another request for the documents on form 22. Plaintiff
 2   waited only five days, which includes a weekend, for staff to deliver documents to her. If
 3   Plaintiff’s second request is not successful she may file another motion with the court.
 4
     IT IS SO ORDERED.
 5

 6      Dated:     June 27, 2020                            /s/ Gary S. Austin
                                                      UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                     2
